DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejection of claims 1-3, 5, 6, 18 and 19 under 35 USC § 102(b) anticipated by Borgna et al. (US 2010/0025301 A1)  is withdrawn by the examiner in view of the amendment filed on May 03, 2022. 
The rejection of claims 1-3, 5, 6, 9, 10, 15, 18 and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Gore (US 6,160,193 A1) is withdrawn by the examiner in view of the amendment filed on May 03, 2022. 
A new final rejection is follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13, 15, 16, and 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Borgna et al. (US 2010/0025301 A1) in view of either MEDOFF (US 2019/0233751 A1) or Yen et al. (US 2008/0173571 A1). 
Borgna teaches an apparatus system comprising an ODS reactor connected with a liquid-liquid zone comprising a mixer (stirred tank) coupled with a plurality of liquid-liquid separation units (multi-stage cascades solvent separation unit) and connected with a separation vessel (adsorption unit). It is reminded that an adsorption system should have at least two outputs. Borgna further discloses that spent solvent can be recovered by utilizing devices such as distillation columns, filter, washers, and/or adsorbers and whereas recovery solvent can be recycled to reuse. See [0057], [0060], [0061], descriptions of Figures 1-3 and Claim 1. 
It is reminded that claims 1-20 drawn to an apparatus system which includes a mannerof operating disclosed system, neither the manner of operating a disclosed device nor material orarticle worked upon further limit an apparatus claim. Said limitations do not differentiateapparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do nothave a patentable weight in an apparatus claim. See Exparte Thibault, 164 USPQ 666, 667 (Bd.App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intendedoperation are of no significance in determining patentability of the apparatus claim. 
Borgna does not teach that the system is situated on a platform having wheels
Both Yen and MEDOFF disclose a system is situated on a platform. (See Yen: [0015], [0043], [0044], and [0046]; MEDOFF: [0374]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Borgna by situating the system on a platform as suggested by either Yen or MEDOFF for portable reasons and utilizing a platform having wheels is within the level of one of skill in the art for mobility.  
Borgna does not teach the use of a pump as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the system of Borgna by utilizing a pump to transport fluid from one unit to another unit. 
Borgna does not teach that the liquid-liquid extraction unit comprises at least three stages as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Borgna by having a liquid-liquid unit comprising at least three stages because Borgna teaches that the liquid-liquid extraction unit can comprises multi-stage cascades.  
	Borgna does not teach that byproducts are combusted to power the distillation column. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Borgna by utilizing a combustion unit because utilizing byproduct as energy supply to the system is within the level of one of skill in the art to conserve energy.  
	Borgna does not explicitly teach that an extraction fluid container is used. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Borgna by utilizing an extraction fluid container as claimed to have available solvent at the site. 

Claims 1-6 and 8-16, 18, 19, 21, and 23 are under 35 U.S.C. 103 as being unpatentable over Gore (US 6,160,193 A1) in view of either MEDOFF (US 2019/0233751 A1) or Yen et al. (US 2008/0173571 A1). 
Gore teaches an apparatus system comprising an oxidizer connected with a liquid-liquid zone comprising a mixer coupled with separation vessels (DMSO extract units 1 and 2) wherein a filter coupled to the phase separation vessel. The separation vessel included a distillation column. Pumps are used as claimed. See abstract; col. 4, lines 4-13; col. 5, lines 7-16; Figures 1-3; Claims 1 and 4; example 7. 
It is reminded that claims 1-20 drawn to an apparatus system which includes a mannerof operating disclosed system, neither the manner of operating a disclosed device nor material orarticle worked upon further limit an apparatus claim. Said limitations do not differentiateapparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do nothave a patentable weight in an apparatus claim. See Exparte Thibault, 164 USPQ 666, 667 (Bd.
Gore does not teach that the system is situated on a platform having wheels
Both Yen and MEDOFF disclose a system is situated on a platform. (See Yen: [0015], [0043], [0044], and [0046]; MEDOFF: [0374]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Gore by situating the system on a platform as suggested by either Yen or MEDOFF for portable reasons and using wheels on the platform would be obvious to one of skill in the art for mobile reason.  
	Gore does not teach that byproducts are combusted to power the distillation column. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Gore by utilizing a combustion unit because utilizing byproduct as energy supply to the system is within the level of one of skill in the art to conserve energy.  
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 6,160,193 A1) and MEDOFF (US 2019/0233751 A1)/Yen et al. (US 2008/0173571 A1) as applied to claims 1 and 21 above, and further in view of Borgna et al. (US 2010/0025301 A1).
Gore does not teach a plurality liquid-liquid extraction units as claimed. 
	Borgna teaches that a liquid-liquid extraction unit can comprises a single extraction unit or a plurality of extraction units (multi-stage cascades solvent separation unit). See [0057]. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Gore by utilizing a plurality liquid-liquid extraction stages as suggested by Borgna to improve separation. 

Response to Arguments
The argument that both Borgna and Gore do not teach that the systems are portable and the system of Borgna and Gore are too large to mobile is not persuasive because Yen and MEDOFF disclose a system can be situated on a platform for portable and it is within the level of one of skill in the art to design a system on a platform at a scale that is mobile. 
The argument that Gore does not teach utilizing plurality of liquid-liquid extraction sequentially coupled to each other as claimed is not persuasive because of new rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771